Wagner, Judge,
delivered the opinion of the court.
The relator states in his petition that one Wm. Moran was, at the general election in November, 1866, elected supervisor of registration in and for Washington county, and that he has been duly commissioned and qualified as such; that a special election having been ordered to take place in November next, the said Moran appointed the relator as registering officer for Breton election district, in said county, to complete the list of registered voters ; and that the county clerk refused and still refuses to deliver to him the list of registration made in 1866, claiming that another person is yet registering officer for that election district, *507who is entitled to the same. The only contest is whether, by the second section o£ the act to provide for the registration of voters, the registers in the election districts appointed last year hold’for two years, or whether, when the new county supervisor was elected last year, the appointment of new registers devolved on him when he was inducted into office. The first supervisor of registration was appointed by the Governor, and the section above referred to says: “During the first ten days of July (1866) next ensuing his appointment, the supervisor of registration shall proceed to appoint one competent and prudent person, who is a qualified voter, in each election district of such county, as an officer of registration, who shall serve as such until the next biennial appointment of officers of registration.” Section 28 provides for the election of a supervisor of registration at the general election in 1866, and at every general election thereafter, and says that he shall be governed by and be subject to all the provisions as prescribed in the act.
The law seems very clear, and there is no room left for construction. The first appointment was made in July, 1866, and the enactment is that the officer “shall serve as such until the next biennial appointment of officers of registration. The word “ biennial ” is derived from the latín words bis, twice, and annus, year, meaning the happening or taking place of anything once in two .years. The law provides for a general election once in every two years, and the election of 1866 was equally a biennial election with the one which will take place in 1868. So with regard to the appointment of registration officers for the election districts ; the first biennial appointment was in July, 1866, and the next biennial appointment cannot occur till July, 1868, two years thereafter.
Mandamus refused.
The other judges concur.